UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4523



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ONE MALE JUVENILE,

                                              Defendant - Appellant.


         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-7508)


Submitted:   September 2, 2005        Decided:   September 27, 2005


Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reita P. Pendry, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Thomas R. Ascik, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            On July 9, 2004, we affirmed One Male Juvenile’s (“1MJ”)

three-year sentence following his guilty plea to one count of wire

fraud, in violation of 18 U.S.C. § 1343 (2000).         See United States

v. One Male Juvenile, No. 03-4523, 2004 WL 1539632 (4th Cir. July

9, 2004) (unpublished). 1MJ’s attorney filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), and we found no

meritorious issues for appeal.        The United States Supreme Court

granted 1MJ’s petition for a writ of certiorari, vacated our

judgment,   and   remanded   the   case    to   this   court   for   further

consideration in light of United States v. Booker, 543 U.S.                ,

125 S. Ct. 738 (2005). After considering the parties’ supplemental

briefs, we affirm.

            The parties agree that 1MJ waived his right to appeal his

conviction and sentence in a plea agreement that was knowingly and

voluntarily entered.     This court determined in United States v.

Blick, 408 F.3d 162 (4th Cir. 2005), that a waiver of the right to

appeal in a plea agreement entered into prior to the Supreme

Court’s decision in United States v. Booker, was not invalidated by

the change in law effected by that case and that Booker error fell

within the scope of Blick’s generic waiver.            Blick, 408 F.3d at

169-70.     The Government asserts that 1MJ’s sentence should be

affirmed based upon his waiver of appellate rights.            We agree and

affirm 1MJ’s sentence because he knowingly and voluntarily waived


                                   - 2 -
appellate review. We dispense with oral argument because the facts

and legal contentions of the parties are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                              - 3 -